Citation Nr: 1040433	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for anxiety reaction.  

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1963 to May 
1966.  The Veteran also served in the Air Force from September 
1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board observes that a May 2010 letter from the Ninth 
Congressional District of Georgia noted that the Veteran had an 
appeal pending for service connection for dental trauma.  It 
stated that a notice of disagreement was received on July 2008, a 
Statement of the Case was issued in December 2009 and the VA Form 
9 was received in January 2010.  The letter explained that the 
appeal was currently under the jurisdiction of the Appeals 
Management Center (AMC).  However, there is no documentation of 
such in the claims file and it appears that certification for the 
issue is still pending.  As such, the issue is not before the 
Board at this time.  

The Veteran participated in a Central Office hearing with the 
undersigned Veterans Law Judge in November 2006.  A transcript of 
that proceeding has been associated with the Veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Following the Board's August 2009 remand, the AMC/RO was directed 
to provide the Veteran with a proper notice letter with respect 
to his petition to reopen a claim of service connection for 
anxiety reaction and to provide the Veteran with VA examinations 
with respect to his claims for service connection for GERD and 
service connection for an eye condition.  The Board recognizes 
that the Veteran was afforded VA examinations in March 2010.  
Therefore, the Board finds that the remand directives, with 
respect to obtaining VA examinations, were completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

However, the Board finds that the Veteran was not provided a 
proper notice letter with respect to his petition to reopen a 
claim of service connection for anxiety reaction.  As noted by 
the Board in the August 2009 remand, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court stated that the duty to notify 
requires, in the context of a claim to reopen, the Secretary to 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  In this case, the February 2010 letter notified 
the Veteran that new and material evidence must be submitted with 
respect to his claim, provided the definition of new and material 
evidence, and stated that the Veteran's claim for service 
connection for an anxiety reaction was denied by the RO in a 
February 1968 rating decision.  However, the record shows that a 
claim for a psychiatric disorder was most recently denied by the 
Board in a September 1986 decision.  The notification letter did 
not address the bases of the denial for service connection in the 
September 1986 decision and did not describe what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
September 1986 decision.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obligated by 
law to ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran 
should be sent a new notification letter that addresses the 
notice requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, throughout the pendency of this appeal, the Veteran 
has submitted numerous letters identifying treatment from various 
private health care providers.  The Veteran has been notified 
repeatedly to submit VA authorization forms for each health care 
provider.  See December 2003 notice letter, February 2010 notice 
letter.  However, until recently, the Veteran did not submit new 
VA forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, for his 
private medical treatment.  In VA Forms 21-4142 submitted in June 
2010 and July 2010, the Veteran lists numerous doctors and 
facilities that have treated him for several disorders including, 
but not limited to, the disabilities currently on appeal.  
However, the Veteran did not provide a separate authorization 
form for each health care provider, did not provide approximate 
dates of treatment for each provider, and did not provide 
addresses for most of the providers listed.  It appears that the 
Veteran is still unaware of what medical records are included in 
the claims file and that VA requires a separate authorization 
form for each health care provider with the complete facility 
name, address, and approximate dates of treatment.  

In order to avoid further delay in the adjudication of the 
Veteran's claims, the Board finds it necessary to state what 
records are currently included in the claims file so that the 
Veteran can understand what evidence, if any, may be missing.  
The Veteran is hereby notified that the evidence in his claims 
file includes: 
*	VA treatment records from the Atlanta VA Medical Center, to 
include records from the Georgia/Oakwood Community Based 
Outpatient Clinic, dated from 1998 to 2005,
*	VA treatment records from the Augusta, Georgia VA hospital 
dated from July to August 1966, 
*	a January 1968 VA psychiatric examination report, 
*	a May 1985 treatment record from the North Georgia Mental 
Health Center,
*	treatment records from the NE Georgia Heart Center dated 
from July to August 2000, and 
*	private treatment records from Dr. Westfall and Dr. Bohn 
dated from 1981 to 1996.

The Veteran should be notified that he must provide a separate VA 
authorization form with the name of the facility or doctor, 
approximate dates of treatment, and address for each pertinent 
health care provider so that VA can request the records on the 
Veteran's behalf.  

With respect to the VA treatment records, as noted above, the 
Veteran listed present treatment at the Atlanta VAMC to include 
the Lawrenceville outpatient clinic and the NE Georgia/Oakwood 
outpatient clinic.  The Veteran specifically stated that these 
were present doctors and the claims file contained old doctors.  
The record shows that the last VA treatment records associated 
with the claims file are dated in 2005, more than five years ago.  
The updated VA treatment records are not associated with the 
claims file and there is no indication that the RO attempted to 
request these records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
VA must obtain updated VA treatment records from 2005 to the 
present.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  In 
addition, the Board observes that the Veteran stated that he was 
treated at the Atlanta VAMC with respect to his eyes in 1995; 
however, the claims file only includes records from the Atlanta 
VAMC beginning in January 1998.  Therefore, the AMC/RO should 
also request records from the Atlanta VAMC from 1995 through 
1997.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notification letter that includes an 
explanation of the evidence and information 
necessary to reopen and substantiate his 
claim of entitlement to service connection 
for an anxiety reaction, the definition of 
"new" and "material" evidence, and the 
grounds of the previous final denial by the 
Board in September 1986.  See 38 C.F.R. 
§ 3.156, Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The AMC/RO should request VA treatment 
records from 1995 to 1997 and from 2005 to 
the present from the Atlanta, Georgia VAMC to 
include the Georgia/Oakwood CBOC.  If these 
records are unavailable, it should be 
documented in the claims file.

3.  The AMC/RO should notify the Veteran that 
he must complete a separate VA Form 21-4142, 
Authorization and Consent to Release 
Information, for each pertinent private 
health care provider with the complete 
facility name, address, and approximate dates 
of treatment.  If the Veteran returns the 
forms, the AMC/RO should assist him in 
attempting to obtain these private treatment 
records.  If there are no records available, 
a negative response should be documented in 
the claims file and the Veteran notified.

4.  When the development requested has been 
completed, the case should be reviewed by the 
AMC/RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


